Citation Nr: 0944494	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-36 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to increased disability ratings for fibrous 
pleurisy, residual pneumonia, with partial ninth rib 
resection, currently evaluated as 60 percent disabling.

2.  Entitlement to a disability rating in excess of 
10 percent for post-operative scars of the right chest and 
axilla.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1959 to July 
1962.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision of the RO that denied 
disability ratings in excess of 10 percent for service-
connected fibrous pleurisy, residual pneumonia, with partial 
ninth rib resection; and in excess of 10 percent for post-
operative scars of the right chest and axilla.  The Veteran 
timely appealed.

In February 2008, the RO increased the disability evaluation 
to 60 percent for fibrous pleurisy, residual pneumonia, with 
partial ninth rib resection, effective December 5, 2007.

Because higher evaluations are available for fibrous 
pleurisy, residual pneumonia, with partial ninth rib 
resection, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the period from April 14, 2005, through December 4, 
2007, pulmonary function testing revealed forced vital 
capacity (FVC) of 78.6 percent of predicted, forced 
expiratory volume in one second (FEV-1) of 77.1 percent 
predicted, and Diffusion Capacity of the Lung for Carbon 
Monoxide by a Single Breath Method of 105.8 percent 
predicted; cor pulmonale, right ventricular hypertrophy, 
acute respiratory failure, outpatient oxygen therapy, or 
pulmonary hypertension has not been demonstrated.

2.  For the period from December 5, 2007, readings from 
pulmonary function testing revealed FVC of 49.9 percent of 
predicted, FEV-1 of 51.2 percent of predicted values, and 
Diffusion Capacity of the Lung for Carbon Monoxide by a 
Single Breath Method of 72.8 percent predicted; cor 
pulmonale, right ventricular hypertrophy, acute respiratory 
failure, outpatient oxygen therapy, or pulmonary hypertension 
has not been demonstrated.

3.  The post-operative scarring of the right chest and axilla 
is tender and painful on examination; resolving doubt in his 
favor, scarring results in limitation of function of the 
affected right shoulder to approximately shoulder level.


CONCLUSIONS OF LAW

1.  For the period from April 14, 2005, to December 4, 2007, 
the criteria for a disability rating in excess of 10 percent 
for fibrous pleurisy, residual pneumonia, with partial ninth 
rib resection, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, 
Diagnostic Code 6845 (2009).

2.  For the period from December 5, 2007, the criteria for a 
disability rating in excess of 60 percent for fibrous 
pleurisy, residual pneumonia, with partial ninth rib 
resection, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, 
Diagnostic Code 6845 (2009).

3.  The criteria for a disability evaluation in excess of 10 
percent for post-operative tender and painful scarring of the 
right chest and axilla are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20; 
4.71a, Diagnostic Code 5201; 4.118, Diagnostic Code 7804 
(2008).

4.  The criteria for a separate 20 percent disability 
evaluation for limitation of function due to post-operative 
scarring of the right chest and axilla are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20; 4.71a, Diagnostic Code 5201; 4.118, Diagnostic 
Code 7805 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific Veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).  Through May 2005 and May 2008 letters, the RO 
notified the Veteran of elements of an increased rating claim 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.  

In the May 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2009).

A.  Fibrous Pleurisy, Residual Pneumonia, With Partial Ninth 
Rib Resection

Service connection has been established for fibrous pleurisy, 
residual pneumonia, with partial ninth rib resection.  The RO 
has evaluated the Veteran's disability as restrictive lung 
disease under a General Rating Formula as 10 percent 
disabling prior to December 5, 2007; and as 60 percent 
disabling from December 5, 2007.  38 C.F.R. § 4.97, 
Diagnostic Code 6845.  Where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Under the General Rating Formula for restrictive lung 
disease, a 10 percent rating is warranted for chronic pleural 
effusion or fibrosis if the following findings are 
demonstrated: a forced expiratory volume in one second (FEV-
1) of 71 to 80 percent predicted, or; a force expiratory 
volume in one second to forced vital capacity ratio (FEV-
1/forced ventilatory capacity (FVC)) of 71 to 80 percent, or; 
a diffusion capacity of carbon monoxide, single breath (DLCO 
(SB)) of 66 to 80 percent predicted.

A 30 percent rating is warranted for chronic pleural effusion 
or fibrosis if the following findings are demonstrated: an 
FEV-1 of 56 to 70 percent predicted, or; a FEV-1/FVC of 56 to 
70 percent, or; a DLCO (SB) of 56 to 65 percent predicted. 

A 60 percent rating is warranted for chronic pleural effusion 
or fibrosis if the following findings are demonstrated: an 
FEV-1 of 40 to 55 percent predicted, or; a FEV-1/ FVC of 40 
to 55 percent, or; a DLCO (SB) of 40 to 55 percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent 
of predicted value, or; a FEV-1/FVC of less than 40 percent, 
or; a DLCO (SB) of less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6845.

For the Period from April 14, 2005, to December 4, 2007

During a May 2005 VA examination, the Veteran reported 
feeling short of breath almost all the time, even when he was 
just sitting around.  His shortness of breath increased after 
strenuous activity or going up and down steps.  The Veteran 
reported no recent periods of incapacitation requiring bed 
rest.  He was not on oxygen.

The Board notes that the results of pulmonary function 
testing in May 2005 do not meet the requirements for a 
disability rating in excess of 10 percent under Diagnostic 
Code 6854.  Post-bronchodilator readings of FEV-1 were 
77.7 percent of predicted value, and FEV-1/FVC was 76 percent 
of predicted value.  The DLCO (SB) was 105.8 percent of 
predicted value.  Such readings do not justify a disability 
rating in excess of 10 percent under 38 C.F.R. § 4.97, 
Diagnostic Code 6845, during the applicable period.  Clinical 
records reflect occasional treatment for pulmonary disability 
during this period, but exhibited symptoms never met or 
nearly approximated the criteria for a higher rating.



For the Period from December 5, 2007

The evidence reflects that the Veteran's fibrous pleurisy, 
residual pneumonia, with partial ninth rib resection, does 
not warrant an increased disability rating for the applicable 
period under Diagnostic Code 6854. 

Private treatment records, dated in December 2007, reveal 
moderately severe obstructive airway disease.

The report of VA examination on December 5, 2007, includes 
abnormal respiratory findings of rhonchi and dyspnea on mild 
exertion.  Chest X-rays revealed no significant changes; 
pleuropulmonary scarring at the base of the lung bilaterally 
remained stable.  The results of pulmonary function testing 
reveal that post-bronchodilator readings of FEV-1 were 
51.2 percent of predicted value, and FEV-1/FVC was 57 percent 
of predicted value.  The DLCO (SB) was 72.8 percent of 
predicted value.  Such readings justify no more than the 
current 60 percent disability rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6845.

Here, none of the results of pulmonary function testing 
during either applicable period meets the requirements for 
increased disability ratings under the General Rating Formula 
for restrictive lung disease.  There is no diagnosis of 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); and the evidence reveals that the Veteran 
has not been on oxygen therapy, or that he experienced any 
acute respiratory failure or hospitalization for a 
respiratory problem.

B.  Post-Operative Scars of the Right Chest and Axilla

Service connection has been established for post-operative 
scars of the right chest and axilla, effective July 1962.  
The RO currently assigned a 10 percent disability rating 
under 38 C.F.R. § 4.118,  Diagnostic Code 7804, pertaining to 
scars.

Disabling effects are to be rated either as scars or as 
impairment of function, whichever results in the higher 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Although, 
no more than one of these ratings may be assigned without 
violating the rule against the pyramiding of disabilities.  
38 C.F.R. § 4.14.  

More recent changes to the rating criteria for evaluation of 
scars are applicable only to claims received by VA on or 
after October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 
2008)), and, hence, are inapplicable in this case.

Scars 

A 10 percent rating may be assigned for scars that are 
unstable, that are painful on examination, or that limit the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2008).  

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A scar at a location other than the 
head, face, or neck that is superficial and that does not 
cause limitation of motion would have to have an area 
exceeding 144 square inches (929 square centimeters) to 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  A scar at a location other than the head, face, or neck 
that is deep or that causes limitation of motion would have 
to have an area exceeding 6 square inches (39 square 
centimeters) to warrant a 10 percent rating, 12 square inches 
(77 square centimeters) to warrant a 20 percent rating, 
72 square inches (465 square centimeters) to warrant a 
30 percent rating, or 144 square inches (929 square 
centimeters) to warrant a 40 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.

The objective evidence does not support an increased 
disability rating on the basis of scars. 

During a May 2005 VA examination, the Veteran complained of 
some discomfort on his scar on the right side of the chest 
and difficulty in raising his right arm overhead.  
Examination revealed an irregular scar on the right side of 
the chest under the axilla, which measured 2.5 inches by 2 
inches and was about one-half inch deep in the center.  There 
was pain on pressure.  Just below that scar on the right side 
of the chest was another scar, which was a horizontal one-
inch linear scar.  The examiner noted that the scars were 
mostly irregular; and there was no loss of the covering of 
the skin on any scars, no ulcerations, and no breakdown of 
skin.  The examiner noted limitation of motion and other 
limitations on the right arm caused by the scars.  Abduction 
of the right arm against resistance was decreased to about 
100 degrees.  Degenerative changes of the right shoulder were 
also noted.

The report of VA examination in December 2007 also reveals 
tenderness to palpation of the scar, and adherence to 
underlying tissue.  The examiner noted that the Veteran had 
pain on raising his right arm overhead.  The diagnosis was 
scars on right chest and axilla with chest wall deformity.

The objective evidence reflects that the Veteran's service-
connected disability has been manifested primarily by a deep, 
painful scarring that measures less than six square inches, 
with limited abduction of the right arm.  The scars are in 
the same anatomical area and do not warrant separate 
evaluations.  Solely on the basis of tender and painful 
scarring, the evidence does not meet the criteria for an 
increased disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).

Functional Impairment

The Veteran's service-connected post-operative scars of the 
right chest and axilla may also be rated for disabling 
affects.

Disabilities of the shoulder and arm are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  A 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the Veteran is left-handed; hence, his right shoulder 
is considered the minor upper extremity.

Diagnostic Code 5201 prescribes a 20 percent evaluation for 
limitation of motion of the arm (major or minor) to the 
shoulder level, and for motion of a minor upper extremity 
limited to midway between the side and shoulder level.  A 
maximum 30 percent rating is assignable for the minor upper 
extremity, when motion is limited to within 25 degrees from 
the side.  

The standard ranges of motion for shoulder abduction and 
forward elevation (flexion) are 180 degrees.  38 C.F.R. § 
4.71, Plate I.

During the May 2005 VA examination, abduction of the right 
arm was limited by pain to about 100 degrees.  Examination 
also revealed some degenerative changes of the right 
shoulder.

The December 2007 VA examiner noted chest wall deformity, as 
well as pain and loss of function on raising the right arm 
overhead.  

Resolving all doubt in the Veteran's favor, the Board finds 
that the criteria for a separate 20 percent disability rating 
for service-connected post-operative scars of the right chest 
and axilla, based on loss of function of the right arm that 
essentially approximates shoulder level.  38 C.F.R. §§  
4.71a, Diagnostic Code 5201.  This is not prohibited by 
38 C.F.R. § 4.14 (2005) (The evaluation of the same 
disability under various diagnoses is to be avoided).  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the Court 
found that a separate evaluation could be assigned for 
symptomatic, residual scarring without violating the pyramid 
rule).  

The evidence does not show that the Veteran's motion of the 
right arm is limited to within 25 degrees from the side, even 
with consideration of functional loss due to painful motion, 
in order to warrant a disability rating in excess of 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

C.  Extraschedular Consideration

There is no showing that the Veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities. There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

ORDER

An increased disability rating for fibrous pleurisy, residual 
pneumonia, with partial ninth rib resection, is denied.

An increased disability rating for painful and tender post-
operative scarring of the right chest and axilla is denied.

A separate 20 percent disability rating for limitation of 
function due to post-operative scarring of the right chest 
and axilla is allowed, subject to the pertinent legal 
authority governing the payment of monetary awards.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


